UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7116


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GREGORY D. ANDERSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:10-cr-00260-MOC-DSC-1)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory D. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory D. Anderson appeals the district court’s order construing his postjudgment

motion as an unauthorized, successive 28 U.S.C. § 2255 motion and denying it on that

basis. * Our review of the record confirms that the district court properly construed

Anderson’s motion as a successive § 2255 motion over which it lacked jurisdiction because

he failed to obtain prefiling authorization from this court. See 28 U.S.C. §§ 2244(b)(3)(A),

2255(h); McRae, 793 F.3d at 397-400. Accordingly, we affirm the district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Anderson’s notice of appeal and informal brief as an application

to file a second or successive § 2255 motion. Upon review, we conclude that Anderson’s

claims do not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny

authorization to file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




       *
         A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a motion as an unauthorized, successive § 2255 motion.
United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                             2